Citation Nr: 1429009	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-34 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for Hepatitis, to include B and C.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to October 1971, to include service in Vietnam from November 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The Veteran testified at a travel Board hearing held before the undersigned Veterans Law Judge in July 2011.  A transcript of those proceedings has been associated with the Veteran's claims file.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.

The Veteran's claim was remanded by the Board for further development in September 2011.  There has been substantial compliance with the actions requested in that remand and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required). 

In addition to the paper claims file, there are paperless, electronic (Virtual VA) and Veterans Benefits Management System (VBMS) claims files associated with the Veteran's claims.  A June 2014 review of such electronic claims files reveals that VA CAPRI/medical records were printed in July 2012, and have been considered in conjunction with the claims on appeal, as shown by the Supplemental Statement of the Case issued in July 2012.


FINDINGS OF FACT

The preponderance of the evidence reflects that the Veteran's Hepatitis, to include B and C, is not due to any incident of his active duty service.


CONCLUSION OF LAW

Service connection for Hepatitis, to include B and C, is not established.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements). 

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claim in a letter dated in April 2009, wherein the Veteran was advised of the provisions relating to the VCAA.  The Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers. Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA. 

The Board further observes that the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective date as was discussed in the Dingess case in April 2009, prior to the adjudication of the claim in September 2009.  Thereafter, the RO adjudicated the claim in a statement of the case issued in July 2010 and in a supplemental statement of the case issued in July 2012.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect). 

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue on appeal has been obtained.  The Veteran's service treatment records (STRs) and post-service treatment records, including VA records, are on file. 

Furthermore, the Veteran was afforded a Board hearing in July 2011.  A Board member has two duties at a hearing: (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim, and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2013); Procopio v. Shinseki, 26 Vet. App. 76 (2012), citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010).

Here, during the Board hearing, the VLJ specifically noted the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from Veterans of Foreign Wars of the United States.  The VLJ and the representative asked the Veteran questions that addressed the elements necessary to substantiate his claim.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  Information was also elicited regarding the Veteran's historical and current symptoms and treatment, and the bases for his theory of entitlement.  Neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  In contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  At the hearing, neither the Veteran nor his representative identified any additional, outstanding records that had not been requested or obtained.  However, additional evidence accompanied by a waiver was presented at the hearing.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

VA's duty to assist also includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  In September 2011, the Board remanded the case for additional development, to include obtaining an examination and opinion.  A VA examination and opinion was provided in December 2011 and associated with the file.  The Veteran and his representative have not maintained this examination/opinion is inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Moreover, the Board finds that such VA examination and accompanying opinion is adequate to decide the issue as it was predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  Therefore, the Board finds that the AOJ has substantially complied with the September 2011 remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided). VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Therefore, he will not be prejudiced by the Board proceeding to the merits of his claim, at this juncture. 

Factual Background

In March 2009, the Veteran filed a service connection claim for Hepatitis B and C.  

The STRs include a February 1969 enlistment examination report, as well as an October 1971 separation examination report, both of which are negative for any indications of hepatitis of any sort, and do not document the presence of any tattoo.  The Veteran received immunization shots in March 1969 on the 3rd, 10th, 13th, and 19th; and was treated for an upper respiratory infection on March 22, 1969.  He also received immunization shots in April 1969, May 1969, June 1969, July 1969, October 1969, August 1970, and March 1971. 

The post-service treatment records reveal that the Veteran first tested positive for hepatitis when he donated blood in July 1997.  The file contains an August 1997 letter from the American Red Cross indicating that a screening test revealed an abnormal test result for the Veteran's blood donation.  Blood screening test results provided for him showed positive Hepatitis B and C antibodies.

Private medical records of Dr. M. L. reveal that the Veteran was initially seen in November 1998 by referral, due to elevated liver enzyme and positive serology for hepatitis C.  It was noted that 15 months previously, he had been found to have positive serology for hepatitis B and C.  The Veteran denied having any symptoms such as weight loss, fever, or abdominal pain.  An assessment of hepatitis C positivity was made.  The doctor indicated that he did not know the details of hepatitis B serology and wanted to arrange for the Veteran to undergo further testing.  A liver biopsy of November 1998 revealed features consistent with chronic hepatitis C.  Lab testing of November 1998 showed positive hepatitis C antibody, and negative Hepatitis B surface antigen and core IGM.  

VA records of 2009 include an April entry, indicating that the Veteran was seen to establish care after being laid off in December 2008.  A medical history of Hepatitis B and C, with no alcohol or illicit drug use, was recorded.  Testing revealed mild elevation in transaminases, consistent with diagnoses of Hepatitis B and C.   

In an October 2009 statement, the Veteran's primary care physician, Dr. D.N. indicated that the Veteran's blood work had shown antibodies to both hepatitis B and hepatitis C in August 1997; annual liver function testing was recommended at the time.  A biopsy revealed chronic mild hepatitis.  The doctor indicated that in August 1997, he had discussed with the Veteran that he had probably had hepatitis for some time, and had most likely experienced flu-like symptoms at the onset. 

VA records include a hepatology note of November 2009.  The Veteran reported becoming ill after receiving vaccinations in the military in the 1960's and believed that this was the cause of his hepatitis, discovered in 1997.  It was noted that the Veteran had a tattoo received in service, and that he did not use IV drugs.  Hepatitis C infection since 1998 with no evidence of serious liver disease was diagnosed.  A liver biopsy and further hepatitis screening for other types was ordered.  Lab test results of November 2009 were negative for Hepatitis B surface antigen or antibody.  

In July 2011, the Veteran testified that he received shots from air guns during boot camp in active service in March or April 1969 and became violently ill after receiving the shots.  He testified that he went on sick call and spent the rest of the day in bed.  He testified that nearly half his squad became sick as well.  The Veteran also testified that he witnessed the whole company going through the line, and that several soldiers had blood running down their arms after getting shots.  He testified that he and another soldier had wiped off each arm with alcohol, and that he saw nobody wiping off the end of the air guns.  He testified that he was the last one to get the shots.  He also mentioned that he got a tattoo in July or August 1969, following which he had no symptoms.  The transcript reflects that the Veteran denied using needles for drugs, receiving a blood transfusion, or engaging in any high risk sexual activity.  The Veteran also stated that his ex-wife had told him that she had hepatitis B.  

At the hearing, he submitted additional evidence accompanied by a waiver.  This evidence consists of: Board decisions of November 2005 and May 2008 granting service connection for Hepatitis C; and information obtained from hcvets.com, which includes a copy of VBA Fast Letter 04-13, issued in June 2004 - addressing the relationship between immunization with jet injectors and hepatitis C.  

A VA examination was conducted in December 2011 and the claims file was reviewed.  The Veteran reported that during basic training - after a second series of immunizations, he became ill with flu-like symptoms, as did several others.  In a day or two, all were back up and training, he believes his symptoms were due to hepatitis.  He further reported that in his early 30's, he started feeling run-down and had flu-like symptoms.  He also indicated that a few years prior to 1997, he had donated blood with no problems.  A diagnosis of hepatitis B was confirmed; hepatitis B was not clearly identified, but appears to have been shown on testing in 2009.  The Veteran's known hepatitis risk factors were identified as a home-made tattoo on the left lower leg from junior high school, and a tattoo of the right upper arm, reportedly received during service in 1969.  The Veteran also expressed concern for the sanitary condition of vaccination injectors in service.  

The examiner explained that most people acutely infected with hepatitis C are asymptomatic and have a clinically mild course.  It was explained that it took days to many weeks after exposure for any signs or symptoms to arise and that in patients with acute symptoms, these lasted from 2 to 12 weeks.  The examiner observed that illness due to Hepatitis C did not occur immediately, nor resolve as quickly as the Veteran described and noted that the Veteran's symptoms were likely due to the immunizations themselves.  It was clarified that the Veteran's STRs revealed no period of service when the Veteran has symptoms for 2 to 12 weeks, no notations of jaundice; and no liver panel labs found.  It was further pointed out that the February 1969 entrance examination and October 1971 separation examination reports failed to mention a right arm tattoo, rendering the reported onset and acquisition of a tattoo in service unlikely.  

The examiner noted that the unknown sanitary practices of a tattoo parlor at some point prior to the 1997 diagnosis was far more suspect as a risk factor than receiving medical immunizations in service.  It was noted that the exact timing of the tattoo on the arm was speculative.  The examiner concluded that given the evidence, it was less likely than not that hepatitis B or C had its clinical onset in service, or was otherwise etiologically related to service.   

Analysis

The Veteran maintains that service connection is warranted for hepatitis B and C.  He believes that these conditions arose as a result of vaccinations with an air gun received during service.  He has explained that after receiving injections, he and several other soldiers almost immediately were sick in bed, with flu-like symptoms including nausea and vomiting.  He also reports that he got a tattoo on his right arm during service, which may be the cause of his claimed hepatitis.  

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hepatitis is not listed in 38 C.F.R. § 3.309(a), and therefore, service connection cannot be established under 38 C.F.R. § 3.303(b). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

Risk factors for Hepatitis are considered to include intravenous drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA Fast Letter (98-110) November 30, 1998. 

There was no test available to detect the presence of the Hepatitis C virus until 1989.  See VBA Fast Letter 98-110.

Initially, the Board observes that Hepatitis B and C are complex disease processes that, among other things, require specific medical testing to diagnose.  With respect to claimed hepatitis C, evidence of the currently manifested disability, has been established.  Specifically, medical records reflect that this condition was definitively diagnosed as early as 1997 or 1998.  With respect to hepatitis B, testing has been inconsistent, but appears to reveal findings consistent with hepatitis B made in 1997 and again in 2009.  Accordingly, for the sake of this decision only, diagnoses of both hepatitis B and C have been established.  

With respect to service incurrence, as indicated previously, the type of testing necessary to identify Hepatitis C was not available until many years after the Veteran's separation from service.  Hepatitis of any type was not diagnosed in this case during service, or until 1997, more than 25 years after the Veteran's discharge from service.  

The Board notes that in this case, the evidence establishes that the Veteran served in the Republic of Vietnam from November 1970 to October 1971.  Therefore, exposure to herbicide agents during service is presumed by regulation.  However, hepatitis B and C are not included among those disabilities for which service connection may be presumed based on exposure to herbicides.  38 C.F.R. § 3.309(e).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341 -46 (Jan. 4, 1994); see also 61 Fed. Reg. 57,586 -57,589 (Nov. 7, 1996); see also 68 Fed. Reg. 27,630 -27,641 (May 20, 2003); 72 Fed. Reg. 32,345 -32,407 (June 12, 2007); 74 Fed. Reg. 21,258 -60 (May 9, 2009).  Thus, the presumptive provisions related to herbicide exposure do not provide a basis upon which to establish service connection for hepatitis B or C.

The Veteran has provided accounts of two possible service-related risk factors/etiologies relating to his hepatitis claim consisting of: (1) reportedly receiving a tattoo in service, and (2) receiving immunization shots with a jet injector, claimed to have been contaminated and/or used on multiple soldiers in service. 

Significantly, the STRs fail to document any body marking/tattoo on either the enlistment examination of February 1969, or the separation examination of October 1971, suggesting that contrary to the Veteran's reports, he did not actually receive a tattoo of the right arm in service.  Further, after being notified in 1997 of positive findings of hepatitis, the Veteran failed to provide a history of receiving a tattoo in service to his private treating professionals as shown by clinical records of 1998, bringing into question the credibility of his account.  In this regard, statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

Given the absence of documentary evidence noting a tattoo in service, or revealing a history of receipt of a tattoo in service in private treatment records of 1998 during which time the Veteran sought treatment for hepatitis, the Board finds the aforementioned clinical records to be far more accurate, credible, and probative than the Veteran's lay statements, made decades after service and primarily in pursuit of VA compensation, not treatment.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  In essence, the Board finds that the record lacks credible evidence that the Veteran obtained a tattoo in service.  

Further, when this theory of entitlement was addressed by a VA examiner in 2011, the examiner also noted that absence of any indication of tattoos in service, and opined that therefore, the reported onset and acquisition of a tattoo in service unlikely.  This is consistent with the Board's finding that the Veteran did not get a tattoo during service.  The Board finds no adequate basis to reject this competent medical opinion which is unfavorable to the Veteran, based on a lack of probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Moreover, the file does not contain any competent medical evidence or opinion which rebuts this opinion or otherwise diminishes its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

With respect to the theory that jet/airgun inoculations received in service caused hepatitis, the STRs reflect that the Veteran received numerous vaccinations during service in March 1969, and was treated for flu-like symptoms/a respiratory infection that same month.  Having considered this account in December 2011, a VA examiner observed that illness due to Hepatitis C did not occur immediately, nor resolve as quickly as described by the Veteran and opined that the Veteran's symptoms were likely due to the immunizations themselves.  It was clarified that the Veteran's STRs revealed no period when the Veteran had symptoms for 2 to 12 weeks, no notations of jaundice; and no liver panel labs found.  The examiner noted that the unknown sanitary practices of a tattoo parlor at some point prior to the 1997 diagnosis was far more suspect as a risk factor than receiving medical immunizations in service.  The examiner concluded that given the evidence, it was less likely than not that hepatitis B or C had its clinical onset in service, or was otherwise etiologically related to service.  Again, the Board finds no adequate basis to reject this competent medical opinion which is unfavorable to the Veteran, based on a lack of probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Moreover, the file does not contain any competent medical evidence or opinion which rebuts this opinion or otherwise diminishes its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

Further, again the Veteran has no way of knowing, and has provided no evidence establishing or even suggesting that any needle or equipment reportedly used for purposes of providing vaccinations in service was actually contaminated.  The Board need not find a lay Veteran competent to render opinions regarding the etiology of a diagnosed condition nor need the Board give any probative weight to bald assertions by a lay Veteran regarding that subject.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical training, is not competent to opine on the etiology of his currently claimed hepatitis.  See, e.g., Jandreau, 492 F.3d at 1377.

In support of the claim, the Veteran submitted articles and a VBA fast letter of 2004.  However, in that letter, the VA Director of Compensation and Pension noted that although it is biologically possible, there were no reported cases of a hepatitis C infection transmitted by jet injectors, and only one reported case of hepatitis B being transmitted by an air gun injection.  In essence, the letter fails to show that the Veteran's hepatitis is due to vents of service.  Likewise, the articles fail to show that the Veteran's hepatitis is due to service.  The Board finds the 2011 VA opinion to be more probative in addressing whether the Veteran's hepatitis is due to service.  In this regard, the examiner took into consideration the Veteran's specific history and medical records and provided a complete rationale in support of his opinion.  

In support of the claim, the Veteran also submitted Board decisions dated in 2005 and 2008 granting service connection for hepatitis resulting from a jet inoculation received during service.  The Board observes that neither decisions of the RO nor the Board are precedential, and they are not binding on Board decisions in other cases.  See 38 C.F.R. § 20.1303 (2013).  Accordingly, this evidence, which is entirely unrelated to the Veteran's case, is of no probative value in establishing a relationship between the Veteran's claimed Hepatitis B and C, and active duty.

The Board observes that the only other medical statement on file, dated in October 2009, fails to implicate service or any incident therein as at least as likely as not, the cause/etiology of the Veteran's claimed Hepatitis B and C.  The statement only reveals that the doctor indicated that the Veteran had probably had hepatitis for some time, and had most likely experienced flu-like symptoms at the onset.  This statement does not show that any flu-like symptoms that the Veteran may have had in service was the result of the onset of hepatitis in service.  Moreover, the 2011 opinion states that hepatitis was not related to service and provided a complete rational for such finding.  Also and significantly, during his 2011 examination, the Veteran himself indicated that a few years prior to 1997 he had donated blood without any problem.  This account, which is within the competency of the Veteran to make as it is within his personal knowledge, fails to support the Veteran's claim and tends to show that hepatitis exposure occurred post-service.  

In sum, there is no competent medical evidence relating the Veteran's hepatitis B or C to any service event.  As such, the preponderance of the evidence is against the claim and the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for Hepatitis B and C must be denied.


ORDER

Entitlement to service connection for Hepatitis B and C is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


